Case 2:19-cv-04840-DRH-SIL Document 8 Filed 01/13/20 Page 1 of 1 PageID #: 45



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
EFRAIN GEOVANNI PONCE ESCOBAR,

                                   Plaintiff,                       INITIAL CONFERENCE
                                                                    ORDER
                 -against-                                          CV 19-4840(DRH) (SIL)

PAREDES LANDSCAPING, INC. et al

                                    Defendants.
---------------------------------------------------------X

LOCKE, Magistrate Judge:

        Conference Date: March 3, 2020 at 10:00 AM in Courtroom 820, United States Federal
        Courthouse, Central Islip, New York. The parties are directed to confirm the date and time of this
        conference with each other.

         The above-captioned case has been referred to United States Magistrate Judge Steven I. Locke for
purposes of scheduling discovery, resolution of discovery disputes, settlement conferences and any other
purposes set forth at 28 U.S.C. §636(b)(1)(A). Lead counsel and/or pro se parties must be present for an
initial conference at the date and time indicated above. Counsel and/or pro se parties are expected to be
familiar with the Federal Rules of Civil Procedure concerning discovery, see generally Fed. R. Civ. P.
Rules 16 & 26-37, and the Individual Rules of the undersigned, which are attached to this Order.

       Prior to this conference, the parties, with limited exceptions, must hold a discovery planning
conference pursuant to Fed. R. Civ. P. Rule 26(f), must provide automatic disclosure pursuant to
Rule 26(a)(1) unless this proceeding is exempted from such disclosure pursuant to Rule 26(a)(1)(E),
and must file a proposed discovery plan consistent with the factors set forth in Rule 26(f)(1)-(4).

         The proposed discovery plan, which must be electronically filed under “Other Documents” as a
“Proposed Scheduling Order” no less than two days prior to the conference, should reflect the general
rule that discovery is to be completed within six to nine months of the date of the initial conference, and
should include any agreements the parties have reached regarding discovery, including electronic
discovery, as appropriate. It should also include proposed deadlines for the service of and response to
written discovery, completion of depositions, motions to amend pleadings including joinder of additional
parties, all expert discovery (including identification of experts and rebuttal experts and disclosure of
expert reports), completion of all discovery, filing of dispositive motions, and a pre-trial order/trial-ready
date.

Dated: Central Islip, New York                               SO ORDERED:
       January 13, 2020
                                                              /s/ Steven I. Locke
                                                             STEVEN I. LOCKE
                                                             United States Magistrate Judge
